DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This Non-final office action is responsive to Applicants' amendment filed on 01/22/2021.  Claims 1-4 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 01/22/2021, with respect to the Non-Final Rejection dated 10/26/2020 have been fully considered and are persuasive.  The Non-Final Rejection has been withdrawn. 
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Tomasini (5434535) in view of NPL (Non patent literature)
Regarding claim 1. Thomson teaches a low power consumption integrating circuit [abstract disclose circuit in fig 3 as an integrated circuits] based on adaptive current regulation [analogues structure shown in fig 3], comprising an amplifier A2 [circuit between G3, G4, T3 and T4 make an amplifier], a capacitor Ci [C], wherein a negative power source terminal [fig 3 (-)] of the amplifier A2 is connected to an output terminal of the amplifier A2 through the capacitor Ci [see U connected to C]; an output of the bias current regulating circuit [Vs and resistors ins series connected to collectors of T3 and T3] is connected to an input terminal of the amplifier A2 [collector terminals of T3-T4]. 
While Thomson teaches a bias current circuit [Vs with resistors in series with T3-T4] Thomson does not explicitly mention said bias current circuit having a regulated current.  Whereas NPL teaches a bias current regulation circuit [circuit in fig 5 in page 6] and the bias current regulating circuit adjusts a bias current [i.e. current flowing through LEDs] according to different light intensity [light intensity is proportional to the current flowing through LED, thus the bias current determines the output of amplifier and adjusting the bias current].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomasini power converter to a similar configuration as NPL power converter in order to provide a circuit that has a solution that is the most energy-efficient because of low power dissipation. 

Regarding claim 2. Tomasini as modified teaches the circuit according to claim 1, wherein the bias current regulating circuit comprises a light intensity positively-correlated control voltage generating circuit [Q3 Tomasini] and a bias current generating circuit [Q4 Tomasini]; 
a control voltage generated [output of 124 Tomasini] by the light intensity positively-correlated control voltage generating circuit is used for dynamically adjusting a current output [output of Q3 Tomasini] of the bias current generating circuit; 
and the bias current generating circuit generates a corresponding output current [output of Q4 Tomasini] according to the control voltage, and outputs the corresponding output current to the input terminal of the amplifier A2, to adjust a power consumption [¶38-¶40 Tomasini] of A2.  

[¶38-¶39 Tomasini].  

Regarding claim 4. Tomasini as modified teaches the circuit according to claim 2, wherein the control voltage generated by the light intensity positively-correlated control voltage generating circuit is obtained from a low leakage photocurrent buffer [¶38-¶39 Tomasini].

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839